Fourth Court of Appeals
                                 San Antonio, Texas
                                       May 20, 2021

                                    No. 04-20-00599-CV

   IN THE MATTER OF THE MARRIAGE OF CARLOS Y. BENAVIDES, JR. AND
                       LETICIA R. BENAVIDES

                  From the County Court At Law No 1, Webb County, Texas
                          Trial Court No. 2011-PB6-000081-L2-A
                         Honorable Hugo Martinez, Judge Presiding


                                      ORDER

       The Appellant's Unopposed Motion for Extension of Time to File Opening Brief is
hereby GRANTED. The appellant's brief is due on or before June 7, 2021. No further extensions
absent extraordinary circumstances.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court